I am not in accord with the majority opinion to the extent that it holds that the exception to the refusal of the court to give the requested instruction was sufficient. In Kelley v.Cohen, 152 Wash. 1, 277 P. 74, complaint was made of two instructions given and the failure of the court to give one requested. The exception to one of the instructions given was as follows: *Page 290 
"The defendant excepts to instruction No. 4, upon the ground that it is not a correct statement of the law and submits improper issues to the jury, and for the further reason that it permits the jury to make a choice whether the verdict shall be based upon the agreed value or upon the reasonable value of the rental."
The exception to the other instruction was in this language:
"Defendant excepts to instruction No. 5, upon the ground and for the reason the same is not a correct statement of the law, and not based upon the evidence in this case."
The exception to the refusal of the court to give the requested instruction complained of was as follows:
"Defendant excepts to the failure and refusal of the court to give instruction No. 7 requested by the defendant."
With reference to these exceptions, it was said in the opinion in that case:
"Defendant's exceptions are entirely general in their nature, and do not, in any way, specifically point out to the court the matters concerning which complaint is now made. None of the exceptions taken to any of the instructions given sufficiently comply with Rule VI to permit this court to review the error claimed. Appellant's claim of error as to these instructions is highly technical, and such objections must, under the above quoted rule, be specifically pointed out to the trial court."
The exceptions to the instructions given in that case are no more general than is the exception to the refusal to give the requested instruction in this case. It is true that in that case the objection to the instructions was technical, while here it is substantial; but whether the objection be technical or substantial, it is necessary that it be sufficient to "apprise the judge of the points of law or questions of fact in dispute." The point of *Page 291 
law in the present case was the refusal of the court to give the requested instruction on the matter of intent. Had this been specifically pointed out as the rule requires, unquestionably the trial court would have recalled the jury, given the instruction, and thus saved the trouble, expense and delay incident to another trial.
In my opinion, the judgment should be affirmed, and I therefore dissent.